DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 recites “ta” which should be “at”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 15, 17 – 21, 25 – 29, 32 and 34 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jayanth (Patent No.: US 6,823,680 B2) in view of Abiprojo et al. (Pub. No.: US 2015/0330650 A1).
Regarding claim 1, Jayanth teaches a method for capturing and mapping equipment performance data of a plurality of devices for installation in a system (20, 22, 24; FIG. 1), the method being performed by at least one controller and comprising:
 	for each device:
 	determining, by performing testing performed on the device (“data acquisition system and method includes monitoring a cooling system having a refrigerant compressor, evaporator and condenser, and employs a number of sensors to monitor various operating parameters of the system.” See Abstract), model values of a performance parameter of the device over an operating range of at least two operating parameters which affect the performance parameter (“Sensors 40 are adapted to monitor various operating characteristics of compressor 12.  Several sensors 40 monitor specific temperatures in the system, one sensor monitors compressor supply voltage, one sensor monitors compressors supply amperage and one sensor monitors the rotational speed RPM for compressor 12.”  Col. 4, lines 6-11), wherein each model value is representative of an operating point of the at least two operating parameters (col. 4, lines 35-46), 
 	storing to memory the determined model values of the performance parameter (col. 4, lines 35 61) and a unique device identifier for the device (“bar code label which sufficiently identifies the air-conditioning system.” Col. 4, lines 32-34), and, detecting,    
when the device is installed in the system, numerical properties of the performance parameter of the device, with respect to the at least two operating parameters, and storing to the memory the detected numerical properties as determined model values along with a time of said detecting (col. 4, lines 35-61),
 	comparing, when the device is installed in the system, the detected numerical properties with the stored determined model values of the performance parameter from different points in time (col. 5, lines 19-40); and   
in response to said comparing for any one of the devices satisfying criteria, outputting 
an alert or sending the alert to a communication device (col. 5, lines 19-40);
wherein at least one of the devices is a passive mechanical equipment and at least one of the devices is an active mechanical equipment (50, FIG. 3).
 	Jayanth is silent to: the testing performed post manufacturing and prior to installation of the device, and time associated with parameters.  However, in the same field of endeavor, Abiprojo teaches an HVAC system and air filter diagnostics and monitoring where a processing module is configured to compare normalized data values to a predetermined operating parameter baseline.  More specifically, the operating parameter baseline may be predetermined prior to installation of the HVAC system based on the type and characteristics of various components of the HVAC system (¶ 178).  Furthermore, parameters such as normalized current levels may be monitored and stored for periods of time where they may be compared to for failure (FIG. 11 and ¶ 65).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify teachings of Jayanth to perform testing post manufacturing and prior to installation of the device as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).
Regarding claim 2, Jayanth discloses the method, wherein the testing is further performed post manufacturing and pre shipping of the device (FIG. 1).

Regarding claim 4, Jaynath discloses the method, wherein the system includes a plurality of devices, wherein operation of one device in the system affects operation of at least one other device in the system with respect to the at least two operating parameters (20, 22, 24; FIG. 1).

Regarding claim 5, Jayanth discloses the method, wherein the system comprises a chilled water plant, a heating circulating system, or a Heating Ventilation and Air Conditioning (HVAC) system (10, FIG. 1).

Regarding claim 6, Jayanth discloses the method, wherein each model values comprise a value of the performance parameter in a standard unit of measurement (Col. 4, lines 6-11).

Regarding claim 7, Jayanth discloses the method, wherein the model values comprise coefficients (Col. 4, lines 6-11).

Regarding claim 8, Jayanth discloses the method, wherein the coefficients mathematically modify a rated performance parameter value of the device (col. 5, lines 5-50).

Regarding claim 9, Abiprojo teaches the method, wherein the rated performance parameter value is a design day performance parameter value (¶ 178).
 	It would have been obvious to modify Jayanth to wherein the rated performance parameter value is a design day performance parameter value as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).
Regarding claim 10, Abiprojo teaches the method, wherein the coefficients comprise at least one or both of a multiplier or an exponential of the rated performance parameter value of the device (¶¶ 246-247).
 	It would have been obvious to modify Jayanth to wherein the coefficients comprise at least one or both of a multiplier or an exponential of the rated performance parameter value of the device as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 11, Abiprojo teaches the method, wherein the memory stores one or more equations, and wherein the coefficients are for use in the one or more equations (¶¶ 246-247). 
 	It would have been obvious to modify Jayanth to wherein the memory stores one or more equations, and wherein the coefficients are for use in the one or more equations as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 12, Jayanth discloses the method, wherein the determining further comprises measuring values of the performance parameter in a standard unit of measurement by operating the device over at least some of the operating range with respect to the at least two operating parameters (col. 4, lines 35-60).

Regarding claim 13, Abiprojo teaches the method, wherein said determining further comprises interpolating or extrapolating at least some of the model values of the performance parameter based on the measured values (¶ 133).
 	It would have been obvious to modify Jayanth to wherein said determining further comprises interpolating or extrapolating at least some of the model values of the performance parameter based on the measured values as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 14, Jayanth discloses the method, wherein, for said comparing, one or more respective sensors are configured to, when the device is installed in the system, provide data for the at least two operating parameters and/or data for the detected numerical properties of the performance parameter of the device (col. 4, lines 6-11).

Regarding claim 15, Abiprojo teaches the method, wherein the performance parameter comprises energy consumed by the device (¶ 62).

 	It would have been obvious to modify Jayanth to wherein the performance parameter comprises energy consumed by the device as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 17, Abiprojo teaches the method, wherein the criteria includes exceeding a threshold difference between one or more detected numerical properties of the performance parameter of the installed device and one or more of the stored determined model values of the performance parameter (¶¶ 18, 115-116).
 	It would have been obvious to modify Jayanth to wherein the criteria includes exceeding a threshold difference between one or more detected numerical properties of the performance parameter of the installed device and one or more of the stored determined model values of the performance parameter as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 18, Jayanth discloses the method, wherein the device comprises a mechanical device, a rotary device, and/or a device that requires electricity to operate (12, FIG. 1).

Regarding claim 19, Abiprojo teaches the method, wherein the device comprises a pump, wherein at least one of the operating parameters comprises at least one or all of: water flow, impeller speed, pump head pressure, pump shaft power draw, number of active units, vibration, and/or noise sound level (¶ 6).

 	It would have been obvious to modify Jayanth to wherein the device comprises a pump, wherein at least one of the operating parameters comprises at least one or all of: water flow, impeller speed, pump head pressure, pump shaft power draw, number of active units, vibration, and/or noise sound level as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 20, Jayanth discloses the method, wherein the device comprises a chiller, wherein at least one of the operating parameters comprises at least one or all of: water flow, refrigerant flow, evaporator entering temperature, evaporator leaving temperature, condenser entering temperature, condenser leaving temperature, refrigerant pressure difference, power consumed, and/or number of active units (col. 2, lines 37-42).

Regarding claim 21, Jayanth discloses the method, wherein the device comprises a cooling tower, wherein at least one of the operating parameters comprises at least one or all of: contact air-water area per cooling tower active volume, relative cooling tower volume, entering water temperature, leaving water temperature, wet bulb temperature, power consumed, fluid loss, water flow, and/or air flow (col. 4, lines 6-23).

Regarding claim 25, Jayanth discloses the method, wherein the model values are discrete values (col. 5, lines 19-40).

Regarding claim 26, Jayanth discloses the method, wherein said model values are stored in the memory as one or more tables or multi-dimensional maps (col. 4, lines 35-60).

Regarding claim 27, Jayanth discloses the method, wherein each model value is stored in the memory in association with a respective value of the at least two operating parameters (col. 4, lines 35-60).

Regarding claim 28, Jayanth discloses the method, wherein each model value is stored in the memory as a multi-parameter computer variable, a database, a vector or a tuple (See Abstract).

Regarding claim 29, Jayanth discloses the method, further comprising, prior to said comparing, wherein said detecting the numerical properties of the performance parameter of the installed device is performed by measuring values of the performance parameter in a standard unit of measurement (col. 5, lines 19-40).

Regarding claim 32, Jayanth teaches a parameterization system for capturing and mapping equipment performance data, comprising:
 	a plurality of device devices for installation in a system (20, 22, 24; FIG. 1), wherein at least one of the devices is a passive mechanical equipment and at least one of the devices is an active mechanical equipment (50, FIG. 3 and sensor Col. 4, lines 6-11);
 	memory (col. 4, lines 37-54); and
 	at least one controller (42, FIG. 2) configured to:
 	for each device:
 	determine, in relation to testing performed on the device, model values of a performance parameter of the device over an operating range of at least two operating parameters which affect the performance parameter, wherein each model value is representative of an operating point of the at least two operating parameters(“Sensors 40 are adapted to monitor various operating characteristics of compressor 12.  Several sensors 40 monitor specific temperatures in the system, one sensor monitors compressor supply voltage, one sensor monitors compressors supply amperage and one sensor monitors the rotational speed RPM for compressor 12.”  Col. 4, lines 6-11), 
 	store to the memory the determined model values of the performance parameter along
 with a time of said determining and a unique device identifier for the device (“bar code label which sufficiently identifies the air-conditioning system.” Col. 4, lines 32-34), and 
 	detect, when the device is installed in the system, numerical properties of the performance parameter of the device, with respect to the at least two operating parameters, and storing to the memory the detected numerical properties as determined model values along with a time said detecting (col. 4, lines 35-61), 
 	compare, when the device is installed in the system, the detected numerical properties with the stored determined model values of the performance parameter from different points in time (col. 5, lines 19-40); and
 	the at least one controller is further configured to, in response to said comparing for any one of the devices satisfying criteria, outputting an alert or sending the alert to a communication device (col. 5, lines 19-40).
 	Jayanth is silent to the testing performed post manufacturing to installation of the device. However, in the same field of endeavor, Abiprojo teaches an HVAC system and air filter diagnostics and monitoring where a processing module is configured to compare normalized data values to a predetermined operating parameter baseline.  More specifically, the operating parameter baseline may be predetermined prior to installation of the HVAC system based on the type and characteristics of various components of the HVAC system (¶ 178).  Furthermore, parameters such as normalized current levels may be monitored and stored for periods of time where they may be compared to for failure (FIG. 11 and ¶ 65).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify teachings of Jayanth to have the testing performed post manufacturing to installation of the device as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 34, Abiprojo teaches the method, wherein the criteria is a trend over two or more of the different points in time (FIG. 11).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify teachings of Jayanth to wherein the criteria is a trend over two or more of the different points in time as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 35, Jayanth discloses the method, further comprising repairing or replacing the device in response to the alert (col. 2, lines 1-15).

Regarding claim 36, Abiprojo discloses the method, wherein the performance parameter is power consumed (Current v. Time, FIG. 11).
 	It would have been obvious to modify the teachings of Jayanth to wherein the performance parameter is power consumed as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 37, Abiprojo discloses the method, wherein at least one of the operating parameters is vibration (FIG. 11).
 	It would have been obvious to modify the teachings of Jayanth to wherein at least one of the operating parameters is vibration as taught by Abiprojo to enhance cost savings for HVAC owners (¶¶ 15-16).

Regarding claim 38, Jayanth discloses the method, wherein the at least two operating parameters are a speed parameter and a temperature parameter, and the performance parameter is power consumed (col. 4, lines 6-23).

Regarding claim 39, Jayanth discloses the method, wherein the at least two operating parameters are a load parameter and a temperature parameter, and the performance parameter is power consumed (col. 4, lines 6-23).

Regarding claim 40, Jayanth discloses the method, wherein the at least two operating parameters are a speed parameter and a flow parameter, and the performance parameter is power consumed (col. 4, lines 6-23).

Regarding claim 41, Jayanth discloses the method, wherein at least one of the operating parameters comprises an outdoor environmental condition (col. 4, lines 6-23).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663